Exhibit 10.2

ENGILITY HOLDINGS, INC.
AMENDED AND RESTATED
2012 LONG TERM PERFORMANCE PLAN
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between Engility Holdings, Inc., a Delaware
corporation (the “Corporation”), and the Participant (as defined below).


1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement:


(a)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.


(b)    “Grant Date” shall mean [DATE].


(c)    “Participant” shall mean [EMPLOYEE NAME].


(d)    “Restricted Units” shall mean [# OF RSUs] number of restricted units.


(e)    “Section 409A Change in Control Event” shall mean a change in ownership
or effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, within the meaning of Section
409A(a)(2)(A)(v) of the Code.


(f)    “Shares” shall mean a number of shares of the Corporation’s Common Stock,
par value $0.01 per share, equal to the number of Restricted Units.


2.    Grant of Units. The Corporation hereby grants the Restricted Units to the
Participant, each of which represents the right to receive one Share (or cash in
lieu of Share as provided in Section 13 below) upon the expiration or
termination of the Restricted Period (as defined below), subject to the terms,
conditions and restrictions set forth in the Engility Holdings, Inc. Amended and
Restated 2012 Long Term Performance Plan (the “Plan”) and this Agreement.


3.    Restricted Unit Account. The Corporation shall cause an account (the “Unit
Account”) to be established and maintained on the books of the Corporation to
record the number of Restricted Units credited to the Participant under the
terms of this Agreement. The Participant’s interest in the Unit Account shall be
that of a general, unsecured creditor of the Corporation.


4.    Restricted Period. Except as otherwise provided in paragraphs 6 and 7
hereof, the “Restricted Period” (i) with respect to twenty-five percent (25%) of
the Restricted Units shall mean the period beginning on the Grant Date and
expiring on the first anniversary of the Grant Date, (ii) with respect to an
additional twenty-five percent (25%) of the Restricted Units shall mean the
period beginning on the Grant Date and expiring on the second anniversary of the
Grant Date, and (iii) with respect to the remaining fifty percent (50%) of the
Restricted Units shall mean the period beginning on the Grant Date and expiring
on the third anniversary of the Grant Date. Upon the expiration or termination
of the Restricted Period, the Restricted Units shall be settled in accordance
with Section 13.






--------------------------------------------------------------------------------




5.    Restrictions on Transfer During Restricted Period. Until the Restricted
Period has expired or terminated, the Restricted Units shall not be sold,
assigned, transferred, pledged, hypothecated, loaned, or otherwise disposed of,
and during the Participant’s lifetime the Participant’s rights with respect to
the Restricted Units shall be exercised only by such Participant or by his or
her guardian or legal representative, except that the Restricted Units may be
transferred by will or by the laws of descent and distribution. Any sale,
assignment, transfer, pledge, hypothecation, loan or other disposition other
than in accordance with this Section 5 shall be null and void.


6.    Change in Control During Restricted Period. Upon the occurrence of a
Change in Control (as defined in the Plan) that constitutes a Section 409A
Change in Control Event, the Restricted Period shall automatically terminate and
the Restricted Units shall thereafter be settled in accordance with Section 13.
In the event of any other Change in Control, the Restricted Period shall not be
immediately affected, but shall subsequently terminate (and the Restricted Units
shall thereafter be settled in accordance with Section 13) upon the earliest to
occur of: (a) a Section 409A Change in Control Event, (b) the Participant’s
death, (c) the six-month anniversary of the termination of the Participant’s
employment with the Corporation and its subsidiaries due to “disability” (as
defined in Section 7(c) hereof) or (d) its regularly scheduled termination date.


7.    Termination of Employment During Restricted Period.
    
(a)    In the event that the Participant’s employment with the Corporation and
its subsidiaries is terminated (other than by reason of death, “retirement” or
“disability,” as defined below) prior to the expiration or termination of the
Restricted Period and prior to the occurrence of a “change in control” (as
defined in Section 6), the Participant shall forfeit the Restricted Units and
all of the Participant’s rights hereunder shall cease (unless otherwise provided
for by the Committee in accordance with the Plan). The Participant’s rights to
the Restricted Units shall not be affected by any change in the nature of the
Participant’s employment so long as the Participant continues to be an employee
of the Corporation or any of its subsidiaries.


(b)    In the event the Participant terminates employment with the Corporation
and its subsidiaries because of “retirement” prior to the expiration or
termination of the Restricted Period and prior to the occurrence of a “change in
control” (as defined in Section 6), the provisions of Section 7(a) shall not
apply, the Restricted Period shall not be affected and shall expire with the
passage of time in accordance with paragraph 4, except that (i) in the event
that the Participant dies following retirement but prior to the expiration of
the Restricted Period, the Restricted Period shall automatically terminate and
the Restricted Units shall thereafter be settled with the Participant’s
transferee(s) in accordance with Sections 5 and 13 and (ii) the Restricted
Period may earlier terminate in accordance with Section 6. For purposes of this
Agreement, retirement means the Participant (A) terminates employment with the
Corporation and its subsidiaries other than for Cause (and is not subject to
termination for Cause at the time of such termination) more than one year after
the Grant Date, (B) is available for consultation with the Corporation or any of
its subsidiaries at the reasonable request of the Corporation or one of its
subsidiaries and (C) terminates employment on or after attaining age 65 and
completing at least five years of service in the aggregate with the Corporation
and its subsidiaries (which service must be continuous through the date of
termination except for a single break in service that does not exceed one year
in length). For purposes of this Agreement, “Cause” means the Participant’s (1)
intentional failure to perform reasonably assigned duties, (2) dishonesty or
willful misconduct in the performance of duties, (3) engaging in a transaction
in connection with the performance of duties to the Corporation or its
subsidiaries which transaction is adverse to the interests of the Corporation
and is engaged in for personal

2



--------------------------------------------------------------------------------




profit or (4) willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses).


(c)    If the Participant’s employment with the Corporation and its subsidiaries
is terminated because of death, the Restricted Period shall automatically
terminate and the Restricted Units shall thereafter be settled with the
Participant (or to the Participant’s transferee(s) under Section 5 as the case
may be) in accordance with Section 13. If the Participant’s employment with the
Corporation and its subsidiaries is terminated because of “disability,” the
provisions of Section 7(a) shall not apply, the Restricted Period shall not be
immediately affected, but shall subsequently terminate (and the Shares shall
thereafter be settled in accordance with Section 13) upon the earliest to occur
of: (i) the six-month anniversary of the date of termination, (ii) the
Participant’s death, (iii) a Section 409A Change in Control Event or (iv) ) its
regularly scheduled termination date. For purposes of this Agreement, disability
means the Participant, as a result of incapacity due to physical or mental
illness, becomes eligible for benefits under the long-term disability plan or
policy of the Corporation or a subsidiary in which the Participant is eligible
to participate.


(d)    Whether (and the circumstances under which) employment has been
terminated and the determination of the termination date for the purposes of
this Agreement shall be determined by the Committee or (with respect to any
employee other than an “Executive Officer” as defined under the Plan) its
designee (who, at the date of this Agreement, shall be the Corporation’s Vice
President of Human Resources), whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to his or her own employment.


8.    Dividends. If the Corporation pays a cash dividend on its common stock,
the Participant shall accrue in his or her Dividend Account (as defined below) a
cash dividend equivalent with respect to the Restricted Units credited to the
Participant’s Unit Account as of the record date for the dividend, with each
Restricted Unit being equivalent to one share of common stock. The Corporation
shall cause an account (the “Dividend Account”) to be established and maintained
as part of the records of the Corporation to evidence the aggregate cash
dividend equivalents accrued by the Participant from time to time under this
Section. No interest shall accrue on any amounts reflected in the Dividend
Account. The Participant’s interest in the amounts reflected in the Dividend
Account shall be that of a general, unsecured creditor of the Corporation.
Subject to, and as promptly as practicable following, the settlement of the
Restricted Units pursuant to Section 13 hereunder, the Corporation shall pay an
amount in cash (without interest and subject to applicable withholding taxes) to
the Participant (or his or her transferee(s) who receive Shares or cash pursuant
to Section 13 hereunder) equal to the aggregate cash dividend equivalents
accrued in the Participant’s Dividend Account and the Participant’s Dividend
Account shall be eliminated at that time. In the event that the Participant
forfeits his or her rights to the Restricted Units, the Participant also shall
forfeit his or her rights to any cash dividend equivalents accrued in the
Participant’s Dividend Account and the Participant’s Dividend Account shall be
eliminated at that time.


9.    No Right to Continued Employment. Nothing in this Agreement or the Plan
shall be interpreted or construed to confer upon the Participant any right to
continue employment by the Corporation or any of its subsidiaries, nor shall
this Agreement or the Plan interfere in any way with the right of the
Corporation or any of its subsidiaries to terminate the Participant’s employment
at any time for any reason whatsoever, whether or not with cause.


10.    No Rights as a Stockholder. The Participant’s interest in the Restricted
Units shall not entitle the Participant to any rights as a stockholder of the
Corporation. The Participant shall not be

3



--------------------------------------------------------------------------------




deemed to be the holder of, or have any of the rights and privileges of a
stockholder of the Corporation in respect of, the Shares unless and until Shares
have been issued to the Participant in accordance Section 13.


11.    Adjustments Upon Change in Capitalization. In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, stock dividend or similar capital adjustment, as a result of which shares
of any class shall be issued in respect of outstanding shares of the
Corporation’s Common Stock or shares of Corporation’s Common Stock shall be
changed into a different number of shares or into another class or classes or
into other property or cash, the Restricted Units, the Participant’s Unit
Account and/or the Shares shall be adjusted to reflect such event so as to
preserve (without enlarging) the value of the award hereunder, with the manner
of such adjustment to be determined by the Committee in its sole discretion.
This paragraph shall also apply with respect to any extraordinary dividend or
other extraordinary distribution in respect of the Corporation’s Common Stock
(whether in the form of cash or other property).


12.    General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation shall have no obligation to issue or transfer the
Shares as contemplated by this agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Corporation’s shares are listed for trading.


13.    Settlement of Restricted Units. The Participant shall be entitled to
settlement of the Restricted Units covered by this Agreement at the time that
the Restricted Period ends with respect to such Restricted Units pursuant to
this Agreement. Subject to Section 14, such settlement shall be made as promptly
as practicable thereafter (and in any event within 75 days of the termination or
expiration of the Restricted Period) through, in the sole discretion of the
Committee, either (a) the issuance to the Participant (or to the executors or
administrators of Participant’s estate in the event of the Participant’s death)
of a stock certificate (or evidence such Shares have been registered in book
entry form in the name of the Participant with the relevant stock agent) for a
number of Shares equal to the number of such vested Restricted Units, or (b) a
payment of cash to the Participant (or to the executors or administrators of
Participant’s estate in the event of the Participant’s death) equal to the Fair
Market Value of the Shares that would otherwise have been issued pursuant to (a)
above; provided, that if the termination of the Restricted Period results from a
Section 409A Change in Control Event, then notwithstanding the foregoing, the
Shares (or cash) shall be paid within 30 days of the Section 409A Change in
Control Event. Upon the settlement of the Restricted Units, the Participant’s
Unit Account shall be eliminated. Notwithstanding the provisions of this
Section, if the Restricted Units have been transferred in accordance with the
provisions of Section 5 prior to the settlement of the Restricted Units in
accordance with this Section, then the issuance of the Shares or the payment of
cash in lieu thereof shall be made to the transferee(s).


14.    Tax Withholding. Upon the expiration or termination of the Restricted
Period, the Participant shall remit to the Corporation the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) as a condition to the Corporation’s
issuance of any Shares (or payment of cash) as provided in Section 13. The
payment shall be in (i) cash, (ii) the delivery of Shares, (iii) in the sole
discretion of the Committee, a reduction in the number of Shares otherwise
issuable or deliverable or other amounts otherwise payable to the Participant
pursuant to this Agreement, or (iv) a combination of (i), (ii) and/or (iii). The
value of any Shares delivered or withheld as payment in respect of withholding
tax requirements shall be determined by reference to the Fair Market Value of
such Shares as of the date of such withholding or delivery. In the event that
Withholding Taxes are satisfied by withholding a portion of the Shares otherwise
issuable or deliverable

4



--------------------------------------------------------------------------------




to the Participant pursuant to this Agreement, the Corporation shall not
withhold any Shares in excess of the minimum number of Shares necessary to
satisfy the applicable Withholding Taxes.


15.    Subsidiary. As used herein, the term “subsidiary” shall mean, as to any
person, any corporation, association, partnership, joint venture or other
business entity of which 50% or more of the voting stock or other equity
interests (in the case of entities other than corporations), is owned or
controlled (directly or indirectly) by that entity, or by one or more of the
Subsidiaries of that entity, or by a combination thereof.


16.    Plan Governs. The Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by its terms, all of which are incorporated
herein by reference. The Plan shall govern in the event of any conflict between
this Agreement and the Plan.


17.    Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but, subject
to the terms and conditions of the Plan and this Agreement, only by a written
instrument executed by the parties hereto.
 
18.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


19.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of laws principles thereof. If the Participant
has received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern.


20.    Successors in Interest.     This Agreement shall inure to the benefit of
and be binding upon any successor to the Corporation. This Agreement shall inure
to the benefit of the Participant or the Participant’s legal representatives.
All obligations imposed upon the Participant and all rights granted to the
Corporation under this Agreement shall be final, binding and conclusive upon the
Participant’s heirs, executors, administrators and successors.


21.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Restricted
Units. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.


22.    Resolution of Disputes.     Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Participant and Corporation for all purposes.



5



--------------------------------------------------------------------------------




23.    Data Privacy Consent. As a condition of the grant of the Restricted
Units, the Participant hereby consents to the collection, use and transfer of
personal data as described in this paragraph. The Participant understands that
the Corporation and its subsidiaries hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, ownership interests or
directorships held in the Corporation or its subsidiaries, and details of all
restricted units or other equity awards or other entitlements to shares of
common stock awarded, cancelled, exercised, vested or unvested (“Data”). The
Participant further understands that the Corporation and its subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Corporation and any of its subsidiaries may each further transfer
Data to any third parties assisting the Corporation in the implementation,
administration and management of the Plan. The Participant understands that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. The Participant hereby authorizes them to receive,
possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the Participant’s behalf, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Participant may elect to deposit any shares of common stock acquired
under the Plan. The Participant may, at any time, view such Data or require any
necessary amendments to it.


24.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Restricted Units
contemplated hereunder, the Participant expressly acknowledges that (a) the Plan
is discretionary in nature and may be suspended or terminated by the Corporation
at any time; (b) the grant of Restricted Units is a one-time benefit that does
not create any contractual or other right to receive future grants of restricted
units, or benefits in lieu of restricted units; (c) all determinations with
respect to future grants of restricted units, if any, including the grant date,
the number of Shares granted and the restricted period, will be at the sole
discretion of the Corporation; (d) the Participant’s participation in the Plan
is voluntary; (e) the value of the Restricted Units is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract,
if any, and nothing can or must automatically be inferred from such employment
contract or its consequences; (f) grants of restricted units are not part of
normal or expected compensation for any purpose and are not to be used for
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and the Participant waives any claim on such basis; and (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or damages related to
restricted unit proceeds in consequence of the termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.


25.    Award Administrator. The Corporation may from time to time to designate a
third party (an “Award Administrator”) to assist the Corporation in the
implementation, administration and management of the Plan and any Restricted
Units granted thereunder, including by sending Award Letters on behalf of the
Corporation to Participants, and by facilitating through electronic means
acceptance of Restricted Unit Agreements by Participants.


26.    Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations

6



--------------------------------------------------------------------------------




promulgated thereunder, including without limitation by delaying the issuance of
the Shares contemplated hereunder.


27.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Corporation may elect to issue or deliver such Shares in book entry
form in lieu of certificates.


28.    Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant. In the event the Corporation has designated an
Award Administrator, the acceptance (including through electronic means) of the
Restricted Unit award contemplated by this Agreement in accordance with the
procedures established from time to time by the Award Administrator shall be
deemed to constitute the Participant’s acknowledgment and agreement to the terms
and conditions of this Agreement and shall have the same legal effect in all
respects of the Participant having executed this Agreement by hand.
 


By:    ENGILITY HOLDINGS, INC.


    
————————————————————
Anthony Smeraglinolo
President and Chief Executive Officer
                        
        
————————————————————
Thomas O. Miiller
Senior Vice President, General Counsel and
Corporate Secretary






Acknowledged and Agreed
as of the date first written above:




______________________________
Participant Signature





7

